DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements submitted on 08/26/2020 and 11/10/2020 have been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, HE et al. (US 20210168674  A1) (hereinafter He), fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
He discloses an electronic device comprising: at least one communication processor configured to support a first network communication and a second network communication; and a memory configured to store information about at least one first band supporting dual connectivity for the first network communication, wherein the at least one communication processor is configured to: camp on a first cell supporting the first network communication; and perform cell reselection from the first cell to another (FIG. 11 and FIGS. 6-8, par. 00005, 0006, “in response to receiving a request for a dual connectivity handover procedure of a terminal device, determining a first type of a target network device for a first handover of the dual connectivity handover procedure, the first type indicating whether a network device is a master network device or a secondary network device”).
However, He fails to teach and disclose, “a memory configured to store information about at least one first band supporting dual connectivity for the first network communication and the second network communication among a plurality of bands that correspond to the first network communication, wherein the at least one communication processor is configured to: camp on a first cell supporting the first network communication; receive information about at least one neighbor cell from the first cell after camping on the first cell; identify at least one second band supporting the dual connectivity among at least one band that corresponds to the at least one neighbor cell based on the information about the at least one first band and the information about the at least one neighbor cell; preferentially search for the at least one second band among the at least one band that corresponds to the at least one neighbor cell; and perform cell reselection from the first cell to another cell based on a search result”.
Regarding claim 16, the prior arts of the record, He fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
He discloses an electronic device comprising: at least one communication processor configured to support a first network communication and a second network (FIG. 11 and FIGS. 6-8, par. 00005, 0006, “in response to receiving a request for a dual connectivity handover procedure of a terminal device, determining a first type of a target network device for a first handover of the dual connectivity handover procedure, the first type indicating whether a network device is a master network device or a secondary network device”).
However, He fails to teach and disclose, “a memory configured to store information about at least one first band supporting dual connectivity for the first network communication and the second network communication among a plurality of bands that correspond to the first network communication, wherein the at least one communication processor is configured to: camp on a first cell supporting the first network communication; receive information about at least one neighbor cell from the first cell after camping on the first cell; identify at least one band that has a priority higher than a priority of the first cell and corresponds to the at least one neighbor cell; identify at least one second band supporting the dual connectivity among the at least one band based on the information about the at least one first band; preferentially search for the at least one second band among the at least one band that corresponds to the at least one neighbor cell; and perform cell reselection from the first cell to another cell based on a search result.”
Regarding claim 19, the prior arts of the record, He fails to suggest, disclose or teach individually or in combination to render obvious all limitations of the claim.
He discloses an electronic device comprising: at least one communication processor configured to support a first network communication and a second network communication; and a memory configured to store information about at least one first band supporting dual connectivity for the first network communication, wherein the at least one communication processor is configured to: camp on a first cell supporting the first network communication(FIG. 11 and FIGS. 6-8, par. 00005, 0006, “in response to receiving a request for a dual connectivity handover procedure of a terminal device, determining a first type of a target network device for a first handover of the dual connectivity handover procedure, the first type indicating whether a network device is a master network device or a secondary network device”).
However, He fails to teach and disclose, “a memory configured to store information about at least one first band supporting dual connectivity for the first network communication and the second network communication among a plurality of bands that corresponds to the first network communication, wherein the at least one communication processor is configured to: camp on a first cell supporting the first network communication; receive information about at least one neighbor cell from the first cell after camping on the first cell; identify at least one band that has a priority lower than or equal to a priority of the first cell and corresponds to the at least one neighbor cell; identify at least one second band supporting the dual connectivity among the at least one band based on the information about the at least one first band; and search for the at least one second band in case that a cell selection RX level value (Srxlev) for the first cell is greater than a first threshold value, and a cell selection quality value (Squal) for the first cell is greater than a second threshold value”.
Therefore, claims 1-20 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
LEE et al. (US 20210076438 A1) disclose ELECTRONIC DEVICE TO SUPPORT DUAL CONNECTIVITY AND OPERATING METHOD THEREOF.
Kwok et al. (US 20200337054 A1) disclose SELECTION OF FREQUENCY BAND FOR USER EQUIPMENT BY RADIO ACCESS NETWORK.
SHI et al. (US 20200092928 A1) disclose DATA TRANSMISSION METHOD, ACCESS NETWORK DEVICE, AND TERMINAL.
XU et al. (US 20170195935 A1) disclose METHOD AND APPARATUS FOR PERFORMING INTER-MENB HANDOVER WITHOUT SENB CHANGE IN WIRELESS COMMUNICATION SYSTEM.
LEE et al. (US 20140335882 A1) disclose METHOD FOR CONFIGURING DUAL CONNECTIVITY.
KASHIWASE (EP 2983405 A1) disclose MOBILE COMMUNICATION SYSTEM AND USER TERMINAL.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642